Case: 4:21-cv-00287-AGF Doc. #: 48 Filed: 08/31/21 Page: 1 of 29 PageID #: 1007




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

    STATE OF MISSOURI, et al.,                  )
                                                )
                 Plaintiffs,                    )
                                                )
          v.                                    )            Case No. 4:21-cv-00287-AGF
                                                )
    JOSEPH R. BIDEN, JR., et al.,               )
                                                )
                 Defendants.                    )

                                MEMORANDUM AND ORDER

         The State of Missouri and 12 other states 1 brought this suit against President

Joseph R. Biden, Jr. and several other executive branch departments and officials,

challenging the President’s Executive Order 13990 (“EO 13990”), which, in relevant part,

establishes an Interagency Working Group on the Social Cost of Greenhouse Gases (the

“Working Group”) and directs the Working Group to publish interim—and, by January of

2022, final—values for the “social costs” of greenhouse gas emissions. The Executive

Order further provides that agencies “shall use [the Interim Estimates] when monetizing

the value of changes in greenhouse gas emissions resulting from regulations and other

relevant agency actions until final values are published.” 86 Fed. Reg. 7037.

         The matter is now before the Court on two motions: (1) Plaintiffs’ motion (ECF

No. 17) for a “preliminary injunction prohibiting Defendants (excluding the President)

from using the social cost of greenhouse gases promulgated in the February 26, 2021


1
      These are the States of Alaska, Arizona, Arkansas, Indiana, Kansas, Montana,
Nebraska, Ohio, Oklahoma, South Carolina, Tennessee, and Utah.
Case: 4:21-cv-00287-AGF Doc. #: 48 Filed: 08/31/21 Page: 2 of 29 PageID #: 1008




Technical Support Document, [ECF No. 6-2], in any rule making or federal action where

there is a statutory command to consider costs or costs are permitted by statute until this

case is resolved on appeal” 2 (ECF No. 17 at 1); and (2) Defendants’ motion (ECF No. 27)

to dismiss the complaint for lack of subject matter jurisdiction and for failure to state a

claim.

         The Court heard oral argument on both motions on August 25, 2021. Upon review

of the entire record and for the reasons set forth below, the Court concludes that Plaintiffs

lack standing and that their claims are not ripe for adjudication. Therefore, the Court will

grant Defendants’ motion to dismiss for lack of subject matter jurisdiction and will

dismiss Plaintiffs’ motion as moot.

                                      BACKGROUND

         On January 20, 2021, President Biden issued EO 13990, titled “Protecting Public

Health and the Environment and Restoring Science To Tackle the Climate Crisis.” 86

Fed. Reg. 7037. Section 5 of this Order, titled “Accounting for the Benefits of Reducing

Climate Pollution,” provides in full:

         (a) It is essential that agencies capture the full costs of greenhouse gas
         emissions as accurately as possible, including by taking global damages into
         account. Doing so facilitates sound decision-making, recognizes the breadth
         of climate impacts, and supports the international leadership of the United
         States on climate issues. The “social cost of carbon” (SCC), “social cost of
         nitrous oxide” (SCN), and “social cost of methane” (SCM) are estimates of
         the monetized damages associated with incremental increases in greenhouse


2
       In their supporting brief, Plaintiffs narrow their request, asking only to
“preliminarily enjoin all defendants, except for the President, from using the social cost
of greenhouse gases promulgated in the February 26, 2021 Technical Support Document
as binding values in any agency action.” ECF No. 18 at 59.
                                               2
Case: 4:21-cv-00287-AGF Doc. #: 48 Filed: 08/31/21 Page: 3 of 29 PageID #: 1009




     gas emissions. They are intended to include changes in net agricultural
     productivity, human health, property damage from increased flood risk, and
     the value of ecosystem services. An accurate social cost is essential for
     agencies to accurately determine the social benefits of reducing greenhouse
     gas emissions when conducting cost-benefit analyses of regulatory and other
     actions.

     (b) There is hereby established an Interagency Working Group on the Social
     Cost of Greenhouse Gases (the “Working Group”). The Chair of the Council
     of Economic Advisers, Director of OMB, and Director of the Office of
     Science and Technology Policy shall serve as Co-Chairs of the Working
     Group.

           (i) Membership. The Working Group shall also include the following
           other officers, or their designees: the Secretary of the Treasury; the
           Secretary of the Interior; the Secretary of Agriculture; the Secretary
           of Commerce; the Secretary of Health and Human Services; the
           Secretary of Transportation; the Secretary of Energy; the Chair of the
           Council on Environmental Quality; the Administrator of the
           Environmental Protection Agency; the Assistant to the President and
           National Climate Advisor; and the Assistant to the President for
           Economic Policy and Director of the National Economic Council.

           (ii) Mission and Work. The Working Group shall, as appropriate and
           consistent with applicable law:

                  (A) publish an interim SCC, SCN, and SCM within 30 days of
                  the date of this order, which agencies shall use when
                  monetizing the value of changes in greenhouse gas emissions
                  resulting from regulations and other relevant agency actions
                  until final values are published;

                  (B) publish a final SCC, SCN, and SCM by no later than
                  January 2022;

                  (C) provide recommendations to the President, by no later than
                  September 1, 2021, regarding areas of decision-making,
                  budgeting, and procurement by the Federal Government where
                  the SCC, SCN, and SCM should be applied;



                                         3
Case: 4:21-cv-00287-AGF Doc. #: 48 Filed: 08/31/21 Page: 4 of 29 PageID #: 1010




                    (D) provide recommendations, by no later than June 1, 2022,
                    regarding a process for reviewing, and, as appropriate,
                    updating, the SCC, SCN, and SCM to ensure that these costs
                    are based on the best available economics and science; and

                    (E) provide recommendations, to be published with the final
                    SCC, SCN, and SCM under subparagraph (A) if feasible, and
                    in any event by no later than June 1, 2022, to revise
                    methodologies for calculating the SCC, SCN, and SCM, to the
                    extent that current methodologies do not adequately take
                    account of climate risk, environmental justice, and
                    intergenerational equity.

             (iii) Methodology. In carrying out its activities, the Working Group
             shall consider the recommendations of the National Academies of
             Science, Engineering, and Medicine as reported in Valuing Climate
             Damages: Updating Estimation of the Social Cost of Carbon Dioxide
             (2017) and other pertinent scientific literature; solicit public
             comment; engage with the public and stakeholders; seek the advice of
             ethics experts; and ensure that the SCC, SCN, and SCM reflect the
             interests of future generations in avoiding threats posed by climate
             change.

86 Fed. Reg. 7040-41.

Interim Estimates

      On February 26, 2021, the Working Group issued a document entitled

“Technical Support Document: Social Cost of Carbon, Methane, and Nitrous

Oxide Interim Estimates under Executive Order 13990” (“Interim Estimates”).

These Interim Estimates are purportedly identical to prior estimates developed by

another interagency working group under President Barack Obama in 2016, except

that they have been adjusted for inflation. See ECF No. 6-2, Working Group,

Technical Support Document: Social Cost of Carbon, Methane, and Nitrous

Oxide: Interim Estimates under E.O. 13990 (Feb. 2021), also available at
                                            4
Case: 4:21-cv-00287-AGF Doc. #: 48 Filed: 08/31/21 Page: 5 of 29 PageID #: 1011




https://www.whitehouse.gov/wp-

content/uploads/2021/02/TechnicalSupportDocument_SocialCostofCarbonMethan

eNitrousOxide.pdf.

      Plaintiffs argue that the Interim Estimates are faulty for a number of reasons,

including that the underlying factual inputs and modeling assumptions are

arbitrary and lack a reasonable basis. 3 Plaintiffs rely on a sworn declaration of

Kevin D. Dayaratna, a statistician and data scientist at the Heritage Foundation’s

Center for Data Analysis, in support of their assertions. Because EO 13990

provides that federal agencies “shall” use the Interim Estimates “when monetizing

the value of changes in greenhouse gas emissions resulting from regulations and

other relevant agency actions until final values are published,” 86 Fed. Reg. 7040,

Plaintiffs assert that the Interim Estimates “will inevitably be used to justify

increased regulation and restrictions in innumerable areas, affecting virtually every

aspect of daily life.” ECF No. 18 at 19.

       In support of this argument, Plaintiffs cite an academic review in 2017, which

identified “at least eighty-three separate regulatory or planning proceedings conducted by

six different federal agencies [that] have used the SCC or SCM in their analyses” through



3
        For example, Plaintiffs describe in detail why the “discount rate” applied by the
Working Group in developing the Interim Estimates was faulty. The discount rate is a
“percentage factor designed to calculate the net present value of the future anticipated
damages from a marginal increase in emissions of a particular gas.” ECF No. 18 at 17.
According to Plaintiffs, the discount rates applied by the Working Group were too low,
resulting in exaggerated “social costs” of the corresponding greenhouse gases. See id.

                                              5
Case: 4:21-cv-00287-AGF Doc. #: 48 Filed: 08/31/21 Page: 6 of 29 PageID #: 1012




mid-2016. Am. Compl., ECF No. 6 at ¶¶ 160-61. These included agency actions related

to energy, transportation, and agriculture, among other areas, and regulations of

everything from ozone standards to household appliances. Id.

Complaint

       Plaintiffs filed suit on March 8, 2021. In their amended complaint, filed on

March 26, 2021, they assert four causes of action: (1) “Violation of the Separation of

Powers,” (2) “Violation of Agency Statutes,” 4 (3) “Procedural Violation of the

Administrative Procedure Act (APA),” and (4) “Substantive Violation of the APA.”

Plaintiffs seek declaratory and injunctive relief.

Post-Complaint Notice and Guidance from the Executive Office

       On May 7, 2021, the Office of Management and Budget (“OMB”) published a

notice in the Federal Register, inviting public comments “on the [Interim Estimates] as

well as on how best to incorporate the latest peer-reviewed science and economics

literature in order to develop an updated set of SC-GHG estimates.” OMB, Notice of

Availability and Request for Comment on ‘‘Technical Support Document: Social Cost of

Carbon, Methane, and Nitrous Oxide Interim Estimates Under E.O. 13990”, 86 Fed.

Reg. 24669, 24669 (May 7, 2021). Comments were due by June 21, 2021. Id.

       On June 3, 2021, the Office of Information and Regulatory Affairs (“OIRA”)




4
      Specifically, Plaintiffs assert that “Section 5 of EO 13990 and the Working
Group’s Interim Estimates violate the statutes that confer authority on various federal
agencies to conduct cost-benefit analyses in regulatory actions that involve emissions of
carbon dioxide, methane, and/or nitrous oxide.” ECF No. 6 at ¶ 204.
                                              6
Case: 4:21-cv-00287-AGF Doc. #: 48 Filed: 08/31/21 Page: 7 of 29 PageID #: 1013




issued a “Frequently Asked Questions” document related to the Interim Estimates. See

ECF No. 28-4, OIRA, Social Cost of Greenhouse Gas Emissions: Frequently Asked

Questions (FAQs), (June 3, 2021), also available at https://www.whitehouse.gov/wp-

content/uploads/2021/06/Social-Cost-of-Greenhouse-Gas-Emissions.pdf. The document

states that agencies should follow EO 13990’s requirement to use the Interim Estimates

“as they follow other requirements for preparing E.O. 12866 benefit-cost analysis.” 5 Id.

at 1. The document further states that “[d]irectives issued in executive orders and OIRA

guidance are always made subject to applicable law. . . . When an agency conducts

benefit-cost analysis pursuant to specific statutory authorities, those authorities must

control the agency’s development and use of the analysis in taking an agency action the

issue.” Id. at 2.

Motion to Dismiss

       Defendants move to dismiss Plaintiffs’ amended complaint for lack of subject

matter jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1) and,

alternatively, for failure to state a claim pursuant to Rule 12(b)(6). Defendants assert that

Plaintiffs lack standing to pursue their claims because their allegations of injury all stem

from hypothetical future regulations that they speculate may be issued in reliance on the




5
       EO 12866, issued by President Bill Clinton, directs agencies to follow certain
principles, including assessing costs and benefits of available regulatory alternatives and
selecting approaches that maximize net benefits, “unless a statute requires another
regulatory approach.” Exec. Order No. 12866, Regulatory Planning and Review, 58 Fed.
Reg. 51735 § 1(a) (Sept. 30, 1993). It also establishes a regulatory-review process to be
coordinated by OMB and OIRA. Id.
                                             7
Case: 4:21-cv-00287-AGF Doc. #: 48 Filed: 08/31/21 Page: 8 of 29 PageID #: 1014




Interim Estimates. Defendants further maintain that Plaintiffs’ alleged injuries are not

redressable by a favorable decision in this lawsuit because, even without EO 13990 or the

Interim Estimates, agencies may consider the social costs of greenhouse gases and may

arrive at the same—or, from Plaintiffs’ perspective, worse—regulations either in light of

those costs or in light of the myriad other factors considered by agencies in the

rulemaking process. 6

       Regarding Plaintiffs’ additional allegations of harm to their sovereign interests or

to their ability to participate in the notice-and-comment rulemaking, Defendants contend

that these, too, are neither concrete nor particularized enough to demonstrate Article III

standing.

       For similar reasons, Defendants argue that Plaintiffs’ claims are not ripe. Rather,

according to Defendants, “[i]f an agency one day relies on the Interim Estimates to justify

some action that actually causes Plaintiffs a concrete injury, they can challenge that

specific agency action (including its use of the Interim Estimates) at that time.” ECF No.

28 at 43.

       In any event, Defendants argue that Plaintiffs’ claims are meritless. As to Count

One, Defendants maintain that there is no basis to imply an equitable cause of action

arising from an alleged violation of separation of powers. If there were, Defendants



6
        Defendants argue that a separate redressability problem arises because Plaintiffs’
request for relief would necessarily require the Court to enjoin the President’s exercise of
his official duties, which the Court cannot do. Thus, at a minimum, Defendants ask that
the Court dismiss President Biden as a Defendant.

                                             8
Case: 4:21-cv-00287-AGF Doc. #: 48 Filed: 08/31/21 Page: 9 of 29 PageID #: 1015




contend that the claim would fail here because EO 13990 is well within the President’s

Article II authority and is consistent with the longstanding presidential practice of

requiring cost-benefit analyses. Defendants note that that, since the Ninth Circuit’s

decision in Center for Biological Diversity v. National Highway Traffic Safety

Administration, 538 F.3d 1172 (9th Cir. 2008), 7 federal agencies have specifically

employed estimates of the social cost of greenhouse gases prepared by interagency

working groups in connection with related cost-benefit analyses. 8

       Regarding Count Two, Defendants contend that no violation of agency statutes

could occur because EO 13990 expressly defers to any conflicting federal statute.

       As to Plaintiffs’ claims under the APA (Counts Three and Four), Defendants

maintain that Plaintiffs have not identified a final agency action from which judicial



7
       In Center for Biological Diversity, the Ninth Circuit held that an agency’s failure
to monetize the benefits of greenhouse gas emissions reduction as part of its cost-benefit-
analysis before issuing a rule setting fuel economy standards was arbitrary and
capricious. 538 F.3d at 1200 (noting that “while the record shows that there is a range of
values, the value of carbon emissions reduction is certainly not zero”).
8
        In 2017, President Donald J. Trump issued EO 13783, which disbanded the
Working Group and withdrew its prior analyses as “no longer representative of the
administration’s policy.” Exec. Order 13783 § 5(b), Promoting Energy Independence
and Economic Growth, 82 Fed. Reg. 16093 (Mar. 28, 2017). However, President Trump
further ordered that “when monetizing the value of changes in greenhouse gas emissions
resulting from regulations, including with respect to the consideration of domestic versus
international impacts and the consideration of appropriate discount rates, agencies shall
ensure, to the extent permitted by law, that any such estimates are consistent with the
guidance contained in [the Office of Management and Budget] Circular A-4.” Id. § 5(c).
According to Defendants, federal agencies under President Trump continued to estimate
the social cost of greenhouse gases in their cost-benefit analysis, albeit applying different
models to calculate those costs, such as a higher discount rate.

                                              9
Case: 4:21-cv-00287-AGF Doc. #: 48 Filed: 08/31/21 Page: 10 of 29 PageID #: 1016




review may be sought; that neither the President nor the Working Group is an agency

subject to suit under the APA; and that even if the Interim Estimates were subject to

notice-and-comment requirements under the APA, Plaintiffs’ claim would still fail under

the APA’s harmless-error rule.

Motion for Preliminary Injunction

       Plaintiffs oppose Defendants’ motion to dismiss and affirmatively move to

“preliminarily enjoin all defendants, except for the President, from using the social cost

of greenhouse gases promulgated in the [Interim Estimates] as binding values in any

agency action.” ECF No. 18 at 59. Plaintiffs assert that the Court “may decide to remand

for the Interim [Estimates] to proceed through notice-and-comment or invalidate them as

arbitrary and capricious.” ECF No. 35 at 25. Plaintiffs also request a prompt ruling

“[d]ue to the finality of any rules being promulgated now and the impending issuance of

new social costs of greenhouse gases in January 2022.” ECF No. 17 at 1.

       In response to Defendants’ assertions regarding standing and ripeness, Plaintiffs

argue that there is nothing hypothetical about how agencies will use the Interim

Estimates. According to Plaintiffs, EO 13990 mandates that federal agencies adopt the

Interim Estimates in future rulemaking, regardless of Plaintiffs’ objections thereto and

without any public input. Plaintiffs contend that their injuries are not speculative because

the Interim Estimates are designed to and “will inevitably be used to justify increased

regulatory costs in foundational sectors of the American economy, including energy,

agriculture, and manufacturing.” ECF No. 35 at 9.


                                             10
Case: 4:21-cv-00287-AGF Doc. #: 48 Filed: 08/31/21 Page: 11 of 29 PageID #: 1017




       Plaintiffs maintain that if they wait to challenge the Interim Estimates until future

regulations based on those numbers are issued—either in the notice-and-comment phase

or through judicial review—their objections “will be disregarded” and “will receive no

meaningful consideration.” ECF No. 35 at 9, 11. Plaintiffs likewise maintain that their

claims are ripe because the Interim Estimates are a “a self-executing regulation” that will

result in immediate injuries to Plaintiffs in the form of “federal regulations using the

Interim Values that will encroach on Plaintiff States’ authority in areas subject to

traditional state regulation.” ECF No. 35 at 27.

       Next, Plaintiffs argue that all four factors relevant to the preliminary injunction

analysis favor them. Plaintiffs argue that they are likely to succeed on the merits of

Count One (Violation of the Separation of Powers) and Count Three (Procedural

Violation of the APA) of their amended complaint. 9 Regarding Count One, Plaintiffs

argue that “dictating binding values for the social cost of greenhouse gases for use in

federal programs is a quintessentially legislative power that lies exclusively with

Congress.” ECF No. 18 at 22. Thus, Plaintiffs contend that Section 5 of EO 13990 is not

a valid exercise of executive power but an exercise of legislative power that requires

statutory authority.




9
        Although Plaintiffs’ motion for preliminary injunction does not address the merits
of Counts Two and Four, Plaintiffs discuss these counts in their opposition to
Defendants’ motion to dismiss. There, Plaintiffs assert that Count Two plausibly alleges
that the Working Group is acting ultra vires, or without statutory authority, and that
Count Four plausibly alleges that the Working Group is an agency and the issuance of the
Interim Estimates a final agency action.
                                             11
Case: 4:21-cv-00287-AGF Doc. #: 48 Filed: 08/31/21 Page: 12 of 29 PageID #: 1018




       Regarding Count Three, Plaintiffs argue that the Working Group is an agency

under the APA; that the binding nature of the Interim Estimates render them a final

agency action and a substantive rule under the APA; and that the Working Group violated

the APA’s procedural requirements when it promulgated the Interim Estimates without

providing notice to the public and an opportunity to comment.

       Plaintiffs further assert that, absent a preliminary injunction, they will suffer

irreparable injury in the form of: (i) deprivation of their ability to file comments objecting

to the Interim Estimates, (ii) deprivation of their ability to participate meaningfully in

future federal agency proceedings, because the Interim Estimates will be essentially

shielded from further review; (iii) injury to their sovereign interests in administering

“cooperative-federalism programs,” 10 because EO 13990 effectively mandates Plaintiffs

to employ the Interim Estimates in administering such programs; (iv) injury to Plaintiffs’

proprietary interests, because the cost of energy and other regulatory goods that Plaintiffs

consume will “necessarily increase under the increased regulation mandated by [EO

13990] and the Interim Estimates” (ECF No. 18 at 51); and (v) the federalism-based

injury inherent in any violation of the separation of powers.

       Finally, Plaintiffs assert that a preliminary injunction that restores the status quo

will impose no cognizable harm on Defendants and will serve the public interest by

promoting democratic accountability.




10
      As one example of a cooperative-federalism program, Plaintiffs cite the permitting
of new stationary sources under the Clean Air Act.
                                           12
Case: 4:21-cv-00287-AGF Doc. #: 48 Filed: 08/31/21 Page: 13 of 29 PageID #: 1019




       In response, Defendants argue that the Court cannot reach Plaintiffs’ motion

because the Court lacks subject matter jurisdiction. In any event, Defendants maintain

that Plaintiffs would not be entitled to a preliminary injunction because their claims are

meritless, they cannot show any imminent or irreparable harm, and an injunction would

not serve the public interest. 11

                                           DISCUSSION

Standing

       “The law of Article III standing, which is built on separation-of-powers principles,

serves to prevent the judicial process from being used to usurp the powers of the political

branches.” Clapper v. Amnesty Int'l USA, 568 U.S. 398, 408 (2013). “To establish

Article III standing, plaintiffs must show (1) an injury in fact, (2) a causal relationship

between the injury and the challenged conduct, and (3) that a favorable decision will

likely redress the injury.” Animal Legal Def. Fund v. Vaught, No. 20-1538, 2021 WL

3482998, at *1 (8th Cir. Aug. 9, 2021) (citing Lujan v. Defs. of Wildlife, 504 U.S. 555

(1992)). These requirements assure that “there is a real need to exercise the power of

judicial review in order to protect the interests of the complaining party.” Summers v.

Earth Island Inst., 555 U.S. 488, 493 (2009) (internal citations omitted).




11
       In addition to the parties’ briefs, the Court has received amicus curiae briefs in
support of Plaintiffs’ motion for preliminary injunction on behalf of the Texas Public
Policy Foundation (ECF No. 26) and the Committee for a Constructive Tomorrow (ECF
No. 33).
                                               13
Case: 4:21-cv-00287-AGF Doc. #: 48 Filed: 08/31/21 Page: 14 of 29 PageID #: 1020




       “The plaintiffs bear the burden of establishing these elements, and must support

each element in the same way as any other matter on which they bear the burden of

proof.” Vaught, 2021 WL 3482998, at *1 (citing Lujan, 504 U.S. at 561). “On a motion

to dismiss, therefore, the plaintiffs must allege sufficient facts to support a reasonable

inference that they can satisfy the elements of standing.” Vaught, 2021 WL 3482998, at

*1. “The plaintiff must assert facts that affirmatively and plausibly suggest that the

pleader has the right he claims (here, the right to jurisdiction), rather than facts that are

merely consistent with such a right.” In re Polaris Mktg., Sales Pracs., & Prod. Liab.

Litig., No. 20-2518, 2021 WL 3612758, at *2 (8th Cir. Aug. 16, 2021) (citation omitted).

       Injury in fact is “‘an invasion of a legally protected interest’ that is ‘concrete and

particularized’ and ‘actual or imminent, not conjectural or hypothetical.’” Spokeo, Inc. v.

Robins, 578 U.S. 856, 136 S. Ct. 1540, 1548, as revised (May 24, 2016) (quoting

Lujan, 504 U.S. at 560)). “A ‘concrete’ injury must be ‘de facto’; that is, it must actually

exist” in reality, rather than in the abstract.” Spokeo, 136 S. Ct. at1548. “For an injury to

be ‘particularized,’ it must affect the plaintiff in a personal and individual way.” Id.

       “Although imminence is concededly a somewhat elastic concept, it cannot be

stretched beyond its purpose, which is to ensure that the alleged injury is not too

speculative for Article III purposes—that the injury is certainly impending.” Clapper,

568 U.S. at 409 (emphasis in original and citations omitted). “[A]llegations

of possible future injury are not sufficient.” Id. (emphasis in original).




                                              14
Case: 4:21-cv-00287-AGF Doc. #: 48 Filed: 08/31/21 Page: 15 of 29 PageID #: 1021




       “For causation to exist, the injury has to be fairly traceable to the challenged

action of the defendant, and not the result of the independent action of some third party

not before the court.” Agred Found. v. U.S. Army Corps of Eng’g, 3 F.4th 1069, 1073

(8th Cir. 2021) (citation omitted). This “requires the plaintiff to show a sufficiently direct

causal connection between the challenged action and the identified harm. That

connection cannot be overly attenuated.” Id.

       “[W]hen the plaintiff is not himself the object of the government action or inaction

he challenges, standing is not precluded, but it is ordinarily substantially more difficult to

establish.” Lujan, 504 U.S. at 562. “To satisfy that burden, the plaintiff must show at the

least that third parties will likely react in predictable ways.” California v. Texas, 141 S.

Ct. 2104, 2117 (2021) (citing Dep’t of Commerce v. New York, 139 S. Ct. 2551, 2566

(2019)).

       Redressability, the third element of standing, requires plaintiff to show that “it is

likely, as opposed to merely speculative, that the injury will be redressed by a favorable

decision.” Lujan, 504 U.S. at 561. In assessing redressability, the court must “consider

the relationship between the judicial relief requested and the injury suffered.” California

v. Texas, 141 S. Ct. 2104, 2115 (2021).

       Plaintiffs have failed to establish any of these three elements.

Injury in Fact

       Plaintiffs ask the Court to assume that at some point in the future, one or more

agencies will “inevitably” issue one or more regulations that rely in some way upon the


                                              15
Case: 4:21-cv-00287-AGF Doc. #: 48 Filed: 08/31/21 Page: 16 of 29 PageID #: 1022




Interim Estimates; that such agency will “inevitably” disregard any objections to the

methodology by which the Interim Estimates were calculated; and that this yet-to-be-

identified regulation will then harm Plaintiffs in a concrete and particularized way. This

“theory of standing, which relies on a highly attenuated chain of possibilities, does not

satisfy the requirement that threatened injury must be certainly impending.” See Clapper,

568 U.S. at 410.

       Summers v. Earth Island Institute, 555 U.S. 488 (2009) is instructive. There, the

Supreme Court held that environmental organizations lacked standing to challenge

regulations that exempted a salvage sale of timber on the ground that they failed to

demonstrate injury in fact. In so reasoning, the Supreme Court explained that the

regulations at issue “neither require[d] nor forb[ade] any action on the part of the

[organizations]” but instead merely prescribed “standards and procedures” that governed

“the conduct of Forest Service officials engaged in project planning.” 555 U.S. at 493;

see also Clapper, 568 U.S. at 401 (holding that the respondents’ theory that there was “an

objectively reasonable likelihood that their communications will be acquired

under [challenged statute permitting electronic surveillance] at some point in the future

[was] . . . too speculative to satisfy the well-established requirement that threatened injury

must be ‘certainly impending’”).

       Likewise here, EO 13990 neither requires nor forbids any action on the part of

Plaintiffs but instead merely prescribes standards and procedures governing the conduct

of federal agencies engaged in rulemaking and other agency actions when monetizing the


                                             16
Case: 4:21-cv-00287-AGF Doc. #: 48 Filed: 08/31/21 Page: 17 of 29 PageID #: 1023




value of changes in greenhouse gas emissions. In such cases, standing is “substantially

more difficult to establish.” Lujan, 504 U.S. at 562.

       Plaintiffs argue that cases like Summers and Clapper do not apply “because

instead of merely authorizing the injury, . . . the Executive Order mandates the Interim

[Estimates].” 12 ECF No. 35 at 21. But Interim Estimates, alone, do not injure Plaintiffs.

Cf. City of Kennett, Mo. v. Env’t Prot. Agency, 887 F.3d 424, 431–32 (8th Cir. 2018)

(holding that a city had standing to challenge a “total maximum daily load” standard for

pollutants in a particular ditch where the standard directly injured the city in the form of

compliance costs). The injury that Plaintiffs fear is from hypothetical future regulation

possibly derived from these Estimates. That injury is not concrete and therefore

insufficient for standing. See Nat’l Ass’n of Home Builders v. E.P.A., 667 F.3d 6, 13

(D.C. Cir. 2011) (rejecting theory of standing based on only the “possibility of [harmful]

regulation” by federal agency) (emphasis in original).



12
        Plaintiffs also argue that “Summers merely stands for the unremarkable
proposition that a plaintiff lacks an injury to challenge procedural regulations after
settling the substantive claim causing the injury.” ECF No. 35 at 16. The environmental
organizations in Summers challenged Forest Service regulations in general and as they
applied to a particular project (the Burnt Ridge project). See Summers, 555 U.S. at 490-
91. The Supreme Court noted that the organizations would have established standing
with respect to the Burnt Ridge project, but by the time the case reached the Supreme
Court, the parties had settled their dispute over that project. Id. at 494. Thus, the only
challenge remaining was a challenge to “the regulation in the abstract . . . , apart from any
concrete application that threaten[ed] imminent harm to [the organizations’] interests.”
Id. That procedural challenge in the abstract is the one that Plaintiffs here raise. And the
Supreme Court was clear that plaintiffs lack standing to pursue such a challenge in the
absence of concrete, imminent harm. Id. The Court observed that, to hold otherwise,
“would fly in the face of Article III's injury-in-fact requirement.” Id.

                                             17
Case: 4:21-cv-00287-AGF Doc. #: 48 Filed: 08/31/21 Page: 18 of 29 PageID #: 1024




Causation and Redressability

       For similar reasons, Plaintiffs have failed to establish causation or redressability.

In light of the inherently speculative nature of Plaintiffs’ alleged harm, it is unknowable

in advance whether that harm caused by possible future regulations would have any

causal connection to EO 13990 or the Interim Estimates. The causal chain, supported by

a number of bare assumptions, is too weak for standing.

       It is true, as Plaintiffs assert, that, “Article III requires no more than de

facto causality,” which may be satisfied by showing “the predictable effect of

Government action on the decisions of third parties.” Dep’t of Commerce, 139 S. Ct. at

2566. But the actions of the third parties here are far from predictable.

       In support of their argument otherwise, Plaintiffs rely heavily on Bennett v. Spear,

520 U.S. 154 (1997), in which the Supreme Court held that a group of ranchers and

irrigation districts had standing to challenge a Fish and Wildlife Service biological

opinion that had the effect of requiring minimum water levels in particular reservoirs.

The government in that case conceded that, although the biological opinion purported to

be “advisory,” the relevant “statutory scheme presuppose[d] that the biological opinion

[would] play a central role in the action agency’s decisionmaking process,” such that the

opinion “alter[ed] the legal regime to which the agency [was] subject” and had a

“virtually determinative effect” on the agency’s resulting water level restrictions. Id. at

169-70 (emphasis added). In other words, the biological opinion prescribed a particular

action (imposition of water level restrictions) which the agency was required to take or


                                               18
Case: 4:21-cv-00287-AGF Doc. #: 48 Filed: 08/31/21 Page: 19 of 29 PageID #: 1025




face significant consequences, and that particular action posed imminent injury to

petitioners in the form of reduced irrigation water. See id. at 170-71. The Supreme Court

thus concluded the petitioners’ injury was fairly traceable to the biological opinion. Id. at

171.

       Unlike the biological opinion in Bennett, neither EO 13990 nor the Interim

Estimates mandate agencies issue the particular regulations that Plaintiffs fear will harm

them. As noted above, the mandate in EO 13990 on which Plaintiffs focus is limited to

one of innumerable other factors in the cost-benefit analysis conducted by a wide range

of agencies in an even wider range of regulatory contexts, and only to the extent

consistent with applicable law. It is implausible to suggest that the Interim Estimates

alters the legal regime to which agencies are subject.

       Indeed, when asked at oral argument to explain how exactly the Interim Estimates

would apply in future agency actions, Plaintiffs could not. Because they do not yet know.

Neither does this Court. There is simply no way to predict how the Interim Estimates

will affect an agency’s analysis, if at all, without resorting to sheer speculation.

       For similar reasons, Plaintiffs fail to demonstrate redressability. Redressability

may be shown “where a favorable decision avoids, or at least delays, a regulatory

burden.” City of Kennett, 887 F.33d at 432 (citations omitted). Plaintiffs’ requested

relief in this case would do neither. Even if the Court were to declare the Interim

Estimates non-binding, agencies would be free to—and may be required to, see Center

for Biological Diversity, 538 F.3d at 1200—consider the social costs of greenhouse gas


                                              19
Case: 4:21-cv-00287-AGF Doc. #: 48 Filed: 08/31/21 Page: 20 of 29 PageID #: 1026




emissions. And agencies may arrive at the same or even more costly regulations at the

same speed or even more quickly than Plaintiffs currently predict.

       In short, Plaintiffs are attempting to do what the Supreme Court cautioned against

in Lujan, 497 U.S. 871. “Instead of attacking the separate [rules or regulations] allegedly

causing them harm, [Plaintiffs] chose to challenge a more generalized level of

Government action.” 504 U.S. at 568. “This programmatic approach has obvious

practical advantages, but also obvious difficulties insofar as proof of causation or

redressability is concerned” and is “rarely if ever appropriate for federal-court

adjudication.” Id. Rather, a “case-by-case approach . . . [while] understandably

frustrating” to Plaintiffs, “is the traditional, and remains the normal, mode of operation of

the courts.” Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 894 (1990).

Relaxed Requirements for Procedural Injuries or for State Plaintiffs

       Plaintiffs argue that the standing requirements are somewhat relaxed in this case

for two reasons: (1) because they have suffered a “procedural injury” in that they have

been denied the ability to file comments on the Interim Estimates, and (2) because states

in general are “entitled to special solicitude in the Court’s standing analysis,”

Massachusetts v. EPA, 549 U.S. 497, 520 (2007). Both arguments are without merit.

       The Supreme Court has made clear that “deprivation of a procedural right without

some concrete interest that is affected by the deprivation—a procedural right in vacuo—

is insufficient to create Article III standing.” Summers, 555 U.S. at 496; see also Spokeo,

136 S. Ct. at 1549 (“[A plaintiff] could not, for example, allege a bare procedural


                                             20
Case: 4:21-cv-00287-AGF Doc. #: 48 Filed: 08/31/21 Page: 21 of 29 PageID #: 1027




violation, divorced from any concrete harm, and satisfy the injury-in-fact requirement

of Article III.”). Put simply, an allegation of “‘procedural’ standing to challenge the . . .

failure to provide notice and an opportunity to submit comments pursuant to the APA” is

destined to fail where “no imminent injury in fact has been alleged.” Nat’l Ass'n of Home

Builders v. E.P.A., 667 F.3d 6, 15–16 (D.C. Cir. 2011); see also Summers, 555 U.S. at

497 (“Unlike redressability, . . . the requirement of injury in fact is a hard floor of Article

III jurisdiction that cannot be removed by statute.”). As explained above, Plaintiffs have

not alleged imminent injury in fact. Therefore, they lack standing.

       Neither are Article III’s requirements excused merely because a state sues in its

sovereign capacity. In Massachusetts v. EPA, a group of states sued the EPA, alleging

that the agency’s failure to regulate greenhouse gas emissions violated the Clean Air Act

and caused them injury in the form of harm to their states’ environments. Massachusetts,

549 U.S. at 504. The Supreme Court held that because one of the plaintiff states,

Massachusetts, “own[ed] a substantial portion of the state’s coastal property, . . . it ha[d]

alleged a particularized injury in its capacity as a landowner.” Id. at 522. In so holding,

the Court rejected the EPA’s argument that, because the harm from climate change is

“widely shared,” it is the sort of “generalized harm” that is insufficient to establish

Article III jurisdiction. Id. at 516-23. Rather, the Court held that “States are not normal

litigants for the purposes of invoking federal jurisdiction,” because of their unique “desire

to preserve [their] sovereign territory.” Id. at 518-19. As such, the Court accorded

Massachusetts “special solicitude in [the] standing analysis.” Id. at 520.


                                              21
Case: 4:21-cv-00287-AGF Doc. #: 48 Filed: 08/31/21 Page: 22 of 29 PageID #: 1028




       “Lower courts have lamented the ‘lack of guidance on how they are to apply the

special solicitude doctrine to standing questions.’” 13 California v. Trump, No. CV 19-

960 (RDM), 2020 WL 1643858, at *6 (D.D.C. Apr. 2, 2020) (quoting Wyoming v. U.S.

Dep’t of Interior, 674 F.3d 1220, 1238 (10th Cir. 2012)). But whatever the exact

meaning, it is at least clear that “[t]his special solicitude does not eliminate the state

petitioner’s obligation to establish a concrete injury.” Wyoming, 674 F.3d at 1238

(emphasis in original).

       Massachusetts established such a concrete and particularized injury to its coastal

property. See Massachusetts, 549 U.S. at 522. Plaintiffs here have not. Their injuries

are merely speculative, which is insufficient for standing. See California, 2020 WL

1643858, at *7 (“[T]he special-solitude and procedural-injury doctrines do not—and

cannot—alter the irreducible constitutional minimum of standing reflected in the

elements of injury in fact, causation, and redressability.”).




13
         The Fifth Circuit recently described the doctrine has having “two requirements:
(1) the State must have a procedural right to challenge the action in question, and (2) the
challenged action must affect one of the State's quasi-sovereign interests.” State v. Biden,
No. 21-10806, 2021 WL 3674780, at *5 (5th Cir. Aug. 19, 2021). Like the Supreme
Court in Massachusetts v. EPA, the Fifth Circuit in Biden found that at least one state
litigant (Texas) had shown actual and imminent injuries that directly flowed from—and
could be redressed by enjoining—the agency’s immigration-related action in that case.
2021 WL 3674780, at *4. But to “remove any lingering doubt” as to redressability, the
Fifth Circuit noted that the special solicitude doctrine made this prong of standing “easier
to establish for certain state litigants than for other litigants.” 2021 WL 3674780, at *6.
Here, even giving Plaintiffs the benefit of doubt that the solicitude doctrine may afford,
Plaintiffs cannot establish redressability or any of the other Article III requirements.
                                                22
Case: 4:21-cv-00287-AGF Doc. #: 48 Filed: 08/31/21 Page: 23 of 29 PageID #: 1029




Ripeness

       Besides standing, Plaintiffs face another, closely related jurisdictional barrier.

Their claims are not ripe. “Ripeness is a justiciability doctrine designed to prevent the

courts, through avoidance of premature adjudication, from entangling themselves in

abstract disagreements over administrative policies, and also to protect the agencies from

judicial interference until an administrative decision has been formalized and its effects

felt in a concrete way by the challenging parties.” Nat’l Park Hosp. Ass’n v. Dep’t of

Interior, 538 U.S. 803, 807–08, (2003). “The touchstone of a ripeness inquiry is whether

the harm asserted has matured enough to warrant judicial intervention.” Parrish v.

Dayton, 761 F.3d 873, 875 (8th Cir. 2014) (citation omitted). The doctrine “is drawn

both from Article III limitations on judicial power and from prudential reasons for

refusing to exercise jurisdiction.” Nat’l Park Hosp. Ass’n, 538 U.S. at 808.

       “Determining whether administrative action is ripe for judicial review requires us

to evaluate (1) the fitness of the issues for judicial decision and (2) the hardship to the

parties of withholding court consideration.” Id. “Both of these factors are weighed on a

sliding scale, but each must be satisfied to at least a minimal degree.” City of Kennett,

887 F.3d at 432. “Absent a statutory provision providing for immediate judicial review, a

regulation is not ordinarily considered the type of agency action ‘ripe’ for judicial review

under the . . . APA . . . until the scope of the controversy has been reduced to more

manageable proportions, and its factual components fleshed out, by some concrete action




                                              23
Case: 4:21-cv-00287-AGF Doc. #: 48 Filed: 08/31/21 Page: 24 of 29 PageID #: 1030




applying the regulation to the claimant’s situation in a fashion that harms or threatens to

harm him.” Nat’l Park Hosp. Ass’n, 538 U.S. at 808.

       Plaintiffs’ claims are not ripe for judicial review because any impact of EO 13990

and the Interim Estimates cannot “be said to be felt immediately” by Plaintiffs (if at all)

“in conducting their day-to-day affairs,” and because “no irremediably adverse

consequences flow[] from requiring a later challenge.” See id. at 810 (citation omitted);

see also State v. Yellen, No. 4:21CV376 HEA, 2021 WL 1889867, at *5 (E.D. Mo. May

11, 2021) (dismissing Missouri’s challenge to the American Rescue Plan Act on both

standing and ripeness grounds where “Missouri asked the Court to determine the scope of

the ARPA’s Offset Restriction well in advance of any adverse effect and in a wholly,

non-actionable hypothetical context”).

       In Ohio Forestry Association, Inc. v. Sierra Club, 523 U.S. 72 (1998), the

Supreme Court held that a challenge to a Forest Service plan alleging excess logging was

not ripe for judicial review because “[a]lthough the Plan set[] logging goals, select[ed]

the areas of the forest that [were] suited to timber production, . . . and determine[d]

which probable methods of timber harvest [were] appropriate, . . . it [did] not itself

authorize the cutting of any trees.” 523 U.S. at 729. Before the logging could take place,

the Forest Service had to “(a) propose a specific area in which logging will take place

and the harvesting methods to be used . . . ; (b) ensure that the project is consistent with

the Plan . . . ; (c) provide those affected by proposed logging notice and an opportunity to

be heard . . . ; (d) conduct an environmental analysis . . . ; and (e) subsequently make a


                                             24
Case: 4:21-cv-00287-AGF Doc. #: 48 Filed: 08/31/21 Page: 25 of 29 PageID #: 1031




final decision to permit logging, which affected persons may challenge in an

administrative appeals process and in court . . . .” Id. at 729-30.

       Likewise here, there is “considerable legal distance” between the adoption of the

Interim Estimates and the moment—if one occurs—when a harmful regulation is issued.

See id. at 730. Withholding the Court’s consideration at present will not cause Plaintiffs

significant hardship. The time or expense of having to pursue numerous challenges to

each allegedly harmful regulation, rather than cutting the regulatory process off

prematurely, is not the type of harm sufficient to justify immediate review. See id. at

734-35 (holding that the fact that it would “be easier, and certainly cheaper, to mount one

legal challenge against the Plan now, than to pursue many challenges to each site-specific

logging decision to which the Plan might eventually lead [is not] . . . sufficient by itself to

justify review in a case that would otherwise be unripe”).

       The Court does not mean to disregard Plaintiffs’ fears of future economic harm.

But Plaintiffs will have ample opportunity to bring legal challenges to particular

regulations if those regulations pose imminent, concrete, and particularized injury. For

example, in Zero Zone, Inc. v. United States Department of Energy, the Seventh Circuit

considered a challenge to a Department of Energy (DOE) regulation of the type Plaintiffs

here fear—namely, a rule establishing new energy efficiency standards for commercial

refrigeration equipment. That rule was developed after the agency conducted a cost-

benefit analysis that considered, among other factors, “an estimate of the monetized




                                              25
Case: 4:21-cv-00287-AGF Doc. #: 48 Filed: 08/31/21 Page: 26 of 29 PageID #: 1032




damages associated with an incremental increase in carbon emissions in a given year,

known as the Social Cost of Carbon (‘SCC’).” 832 F.3d 654, 677 (7th Cir. 2016).

       The petitioners contended that the relevant statutory authority did not permit the

DOE to consider environmental factors and that the DOE’s analysis of the SCC was itself

arbitrary and capricious. Id. at 677. Like the Plaintiffs here, the petitioners contended

that the calculation of the SCC was “irredeemably flawed” for a number of reasons and

that the DOE acted arbitrarily by accounting for indirect global benefits to the

environment while ignoring indirect costs such as the effects on displaced workers. Id. at

678. The Seventh Circuit considered the petitioners’ arguments and held that the DOE

adequately responded to the petitioners’ concerns during its notice-and-comment period

and that the DOE’s analysis was not arbitrary or capricious. Id.

       In other words, the petitioners in Zero Zone, like many others with similar

concerns, 14 had a full and fair opportunity to address their objections to the SCC through

the normal review process under the APA—first, before the agency itself and later,

through judicial review. So, too, would Plaintiffs here. 15 Plaintiffs’ speculation that their



14
       Indeed, as Defendants note, several courts have considered challenges to specific
agency actions on the theory that an agency inappropriately accounted for the social costs
of greenhouse gases. See, e.g., Ctr. for Biological Diversity, 538 F.3d at 1203; Wyoming
v. Dep’t of the Interior, 493 F. Supp. 3d 1046, 1080 (D. Wyo. 2020).
15
        Plaintiffs suggest—cautiously, so as not to foreclose anticipated future lawsuits—
that the Supreme Court’s decision in Dep’t of Homeland Sec. v. Regents of the Univ. of
Cal., 140 S. Ct. 1891, 1910 (2020) “cast doubt” on the notion that Plaintiffs could
challenge the Interim Estimates as part of a later complaint regarding agency action. See
ECF No. 35 at 10. Regents involved a challenge to the Department of Homeland
Security’s (DHS) recission of the Deferred Action for Childhood Arrivals (DACA)
                                             26
Case: 4:21-cv-00287-AGF Doc. #: 48 Filed: 08/31/21 Page: 27 of 29 PageID #: 1033




objections will be “disregarded” or “receive no meaningful consideration” (ECF No. 35,

at 9, 11) is just that; it is not supported by well-pled facts.

       In fact, the evidence suggests the opposite. In their motion for a preliminary

injunction, Plaintiffs describe a recent proceeding before the Federal Energy Regulatory

Commission (FERC), in which FERC “request[ed] comments on whether ‘the [Natural

Gas Act], [National Environmental Policy Act], or other federal statute[s] authorize[d] or

mandate[d] the use of Social Cost of Carbon (SCC) analysis by [FERC] in its

consideration of certificate applications.’” ECF No. 18 at 35 (quoting Notice of Inquiry,

Certification of New Interstate Natural Gas Facilities, 86 Fed. Reg. 11,268-72 (Feb. 24,

2021)). FERC also “ask[ed] for comment on how the SCC could be ‘used to determine

whether a proposed project is required by public convenience and necessity,’ because that

is the statutory language that Congress requires FERC to meet when certifying a new

pipeline.” Id. at 26.




program. 140 S. Ct. at 1891. In rescinding DACA, DHS acted on the Attorney General’s
advice. Id. The Court noted that the Immigration and Nationality Act (INA) bound DHS
to the Attorney General’s legal conclusions and, therefore, raised the question of whether
a suit challenging DHS’s decision was the “proper vehicle” for attacking the Attorney
General’s underlying legal conclusions. Id. at 1910. But because the parties had not
addressed that question in their briefs, the Court did not resolve it. Id. In other words,
Regents did not involve an executive order at all, raised a question involving a unique
provision of the INA not relevant here, and, in any event, did not answer the question.
Regents is thus inapposite. Plaintiffs have not cited, and the Court has not found, any
legal authority that would preclude Plaintiffs from challenging the Interim Estimates as
part of a later challenge to agency action. To the contrary, such claims are regularly
heard by federal courts. E.g., Zero Zone, 832 F.3d at 677.
                                              27
Case: 4:21-cv-00287-AGF Doc. #: 48 Filed: 08/31/21 Page: 28 of 29 PageID #: 1034




       Plaintiffs state that they “took advantage of this process and commented.” 16 Id. at

35 n.7; see also ECF No. 35 at 16 n.1 (noting that their comments “explain[ed] that the

Interim Values are arbitrary, outdated, and the process lacks transparency”). Plaintiffs

have not suggested that FERC disregarded their comments. But if that happens, and if

FERC then takes some action that harms Plaintiffs in a concrete and particularized way,

Plaintiffs may seek relief in the appropriate court, after exhausting any applicable

administrative remedies and complying with any applicable statutory authority. 17 See,

e.g., 15 U.S.C. § 717r(b) (setting forth the procedures for seeking review of FERC orders

under the Natural Gas Act); N.J. Conservation Found. v. Fed. Energy Regul. Comm'n,

353 F. Supp. 3d 289, 295 (D.N.J. 2018) (“[T]he courts of appeals have exclusive

jurisdiction to review all matters inhering in natural gas pipelines certificate proceedings

before FERC.”).

       In short, the Court agrees with Defendants’ assessment:

       A court’s determination of the legality of an agency’s reliance on the Interim
       Estimates will necessarily be informed by the specific statutory directives
       that Congress has provided to guide the agency’s actions. The Court cannot
       meaningfully engage with Plaintiffs’ arguments en masse, divorced from the
       context of particular agencies operating under specific statutory delegations
       of authority.



16
       At oral argument, Plaintiffs also described a newly proposed EPA rule regarding
emissions standards for light duty vehicles that allegedly relies on the Interim Estimates.
Plaintiffs stated that they intended to participate in the notice-and-comment proceedings
with respect to this rule and, if appropriate, seek judicial relief in the proper forum.
17
       As Defendants correctly note, the fact that governing statutes may vest jurisdiction
to challenge particular regulations or orders exclusively in certain courts, such as the
federal courts of appeal, makes premature review by this Court particularly inappropriate.
                                             28
Case: 4:21-cv-00287-AGF Doc. #: 48 Filed: 08/31/21 Page: 29 of 29 PageID #: 1035




ECF No. 28 at 50. That is to say, “further factual development would significantly

advance [the court’s] ability to deal with the legal issues presented and would aid . . . in

their resolution.” Ohio Forestry Ass’n, 523 U.S. at 737.

       For all of these reasons, the Court will grant Defendants’ motion to dismiss for

lack of subject matter jurisdiction. Doing so properly responds to the separation-of-

powers concerns raised by Plaintiffs by respecting the limits of judicial power.

Remaining Motions and Arguments

       Because the Court lacks jurisdiction, it must dismiss this lawsuit without prejudice

and without reaching the merits of Plaintiffs’ claims or Plaintiffs’ motion for preliminary

injunction.

                                      CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that Defendants’ motion to dismiss for lack of

subject matter jurisdiction is GRANTED. ECF No. 27.

       IT IS FURTHER ORDERED that Plaintiffs’ motion for a preliminary injunction

is DISMISSED as moot. ECF No. 17.

       A separate Order of Dismissal will accompany this Memorandum and Order.



                                                  ________________________________
                                                  AUDREY G. FLEISSIG
                                                  UNITED STATES DISTRICT JUDGE

Dated this 31st day of August, 2021.

                                             29
